Clifford F. Brown, J.,
concurring. The superb analysis of the facts and law by Chief Justice Celebrezze in reaching a just result is not charting a new course in Ohio, but is only following past precedent, particularly this court’s landmark decision in Indus. Comm. v. Henry (1932), 124 Ohio St. 616. As accurately and carefully analyzed in the majority opinion, Henry is on all fours factually with Littlefield. To deny compensation to Littlefield would be a retreat from Henry into some era of the Dark Ages of jurisprudence, completely ignoring the rules pertaining to causal connection between an employee’s injury and his employment.
Such a disregard of Henry as legal precedent would be an expression of judicial defiance of the legislative mandate in R.C. 4123.95 that R.C. Chapter 4123 must be liberally construed in favor of employees.
As in Henry, claimant Littlefield at the time of his injury was returning from a meal break for a period of time for which he was being paid by the company. Just as this court decided in Henry, Littlefield therefore was on duty in the service of his employer performing his work, during a lunch break which was incidental to his employment, when he was injured.
In their zeal to deny compensation to Littlefield, the court of appeals and appellees have relied heavily on Bralley v. Daugherty (1980), 61 Ohio St. 2d 302 [15 O.O.3d 359], to the point of misconstruing the case. Such zeal was not matched by sound reasoning. Unlike Littlefield, Bralley received the injury *396“while en route to her place of employment.” Id. at 302. Unlike Littlefield, Bralley’s “injury did not occur during the time of actual employment and was sustained over one-third of a mile from the place of employment rather than ‘immediately adjacent’ thereto as in Henry, supra.” Id. at 305. Littlefield’s injury was sustained on a highway adjacent to the employer’s premises.
Bralley, by being en route to her place of employment and not on the job, was not paid for the period during which her accident and injury occurred. On the other hand, Littlefield was on paid time of employment incident to his lunch period when he was injured.
Clearly, this court did not decide Henry on the basis of the railroad tracks and crossings, as opposed to highway crossings, but on the basis of the employment environment creating a hazard. That hazard in Littlefield was ongoing heavy truck traffic at the point where the highway and the employer’s plant entrance met, similar to the hazard at the railroad crossing in Henry.
The result we reach today is also consistent with Baughman v. Eaton Corp. (1980), 62 Ohio St. 2d 62 [16 O.O.3d 45], which held that an employee’s injury, sustained while the employee was walking across a street between the company parking lot and entrance, was compensable.